Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 5/6/2020.  Claims 1-6, 8-19 are pending.  Claims 16-19 are withdrawn.  Claims 1-6 and 8-15 are considered on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-17, and 19-20 of copending Application No. 16/108615. Although the claims at issue are not identical, they are not patentably distinct from each other because the both teach a composition comprising an .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 8-19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6, 8, 9, and 11-20 of copending Application No. 16/108694. Although the claims at issue are not identical, they are not patentably distinct from each other because the both teach a composition and kit comprising an oxidoreductase enzyme immobilized with a mediator inside a support substrate (see ‘694 claim 8) by means of a chemical bond for cleaning.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Buckholz et al. (US2014/0045241).
	Buckholz et al. teach a composition comprising an enzyme immobilized and entrapped inside the hollow body of a micellar or inverted micellar polymer [0005] (e.g. supporting substrate) where the enzyme is crosslinked (e.g. a covalent bond) to the inside of the micellar or inverted micellar polymer’s surface [00010, 0077, 0099, 0106 ].  The enzyme can be carbonic anhydrase (CA), or several oxidoreductases including laccase and peroxidases [0080, 0081].  Buckholz et al. emphasizes that the enzyme can be tethered (e.g. covalently bound) to the inside surface of the micellar/inverted micellar polymer [0200-0201, 0232].  Buckholz et al. teach that the micellar/inverted micellar polymers are inorganic polysiloxane polymers (e.g. inorganic particles with a 3-D structure that includes a hollow body where the enzyme resides) [0152, 0185, 0192]. Buckholz et al. teach that this immobilization improves the stability of the enzyme as well as water solubility [0166, 0193]. 
	While Buckholz et al. does not specifically teach a composition of both laccases and peroxidases immobilized in a micellar polymer this would be obvious since they teach each enzyme separately and it would be obvious to produce a composition with both since they expressly state both enzymes are suitable for their invention and would be a recognized by one of ordinary skill in the art as combining equivalent compositions known for the same purpose (MPEP 2144.06 I).  Also it is noted that even if the peroxidase is immobilized within the micellar polymer, it would still be considered “on a supporting substrate” since it is immobilized onto a surface of the polymer. If they Applicant wishes to describe a particle with oxidoreductase immobilized inside the pores 
	It is noted that claim 3 limits the enzyme is “reusable” inside a wherein clause.  However this is an intended result or use of the composition and does not add a specific structural limitation.  MPEP 2111.04 I states “Claim scope is not limited by claim … language that does not limit a claim to a particular structure”.  Therefore art reading on the structure of the composition will also read on this intended result. 
	Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The Applicant argues that the prior art cited “fails to teach or disclose cleaning agents comprising the components recited in the present claims” (Applicant’s Reply, pg. 5). However they Applicant was not specific as to what limitation was missing.  As detailed in the modified rejection above, the art of Buckholz et al. continues to read on the amended claims. 
.

Claims 9-12 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Buckholz et al. (US2014/0045241) as applied to claim 1-6, 8, and 13-14 above, and further in view of Becker et al. (EP2350250, published 2014) in light of support by Schneider et al. (US 5700769).
While Buckholz et al. teach a composition comprising a laccase and peroxidase immobilized by covalent bonds on the inside of a micellar or inverted micellar polysiloxane, they do not teach that their composition includes a surfactant or a mediator for either laccase or peroxidase.  However this would be obvious in view of Becker et al. who also teaches a composition comprising laccase and peroxidase immobilized in a polymer matrix (Becker, [0006, 0007]).  They also teach that their composition comprises a surfactant (Becker, [0008]) that can be nonionic, anionic, cationic, or zwitterionic (Becker, [0128]).  Their composition can also include the laccase mediator ABTS ((2,2’-azino-bis(3-ethylbenzothiazoline-6-sulfate)) an organic based mediator (Becker, [0015]).  It is noted ABTS is also a mediator that enhances the bleaching power of peroxidases as supported by Schneider et al. (See Fig 5, col 3, lines 15-25 and Example 5).  Therefore ABTS is a mediator for both laccase and peroxidase. 
It would be obvious to add the immobilized laccase and peroxidase of Buckholz to the surfactant and mediators of Becker et al. because a) Becker et al. requires these 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699